--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.3
 
SECOND AMENDMENT TO THE
WORTHINGTON INDUSTRIES, INC.
AMENDED AND RESTATED 1997 LONG-TERM INCENTIVE PLAN
 
This Second Amendment (this “Second Amendment”) to the Worthington Industries,
Inc. Amended and Restated 1997 Long-Term Incentive Plan (the “Plan”) is adopted
on June 26, 2013.
 
WHEREAS, pursuant to Section 12 of the Plan, the Board of Directors (the
“Board”) of Worthington Industries, Inc. (the “Company”) may amend the Plan,
with the approval of the shareholders of the Company, in order to increase the
total number of common shares available for issuance under the Plan or to change
the employees or class of employees eligible to participate in the Plan but
without participant consent provided that the amendment does not impair the
rights of a participant under an award granted under the Plan; and
 
WHEREAS, the Board desires to amend the Plan to increase the total number of
common shares available for issuance under the Plan, to change the class of
employees eligible to participate in the Plan, and to make other administrative
changes to reflect current Company practices;
 
NOW, THEREFORE, the Board hereby amends the Plan, subject to and effective upon
approval by the shareholders of the Company, as follows:
 
1.  
The first and second paragraphs of Section 3(b) of the Plan are hereby deleted
in their entirety and the following two paragraphs are substituted therefor:
 
The maximum number of Shares in respect of which Awards may be granted under the
Plan, subject to adjustment as provided in Section 3(c) of the Plan, shall be
6,500,000.  Notwithstanding the foregoing, in no event shall more than 1,000,000
Shares be cumulatively available for Awards of Incentive Stock Options under the
Plan and provided further that no Participant may be granted Awards in any one
calendar year with respect to more than 200,000 Shares.
 
For the purpose of computing the total number of Shares available for Awards
under the Plan, there shall be counted against the foregoing limitations the
number of Shares subject to issuance upon exercise or settlement of Awards as of
the dates on which such Awards are granted.  Subject to the following sentence,
(a) any Shares which are used as full or partial payment to Worthington by a
Participant of the option price of Shares upon exercise of an Option shall again
be available for Awards under the Plan; and (b) shares which were previously
subject to Awards shall again be available for Awards under the Plan if any such
Awards are forfeited, terminated, expire unexercised, settled in cash or
property other than Shares or exchanged for other Awards (to the extent of such
forfeiture, termination or expiration of such Awards), or if the Shares subject
thereto can otherwise no longer be issued.  The above notwithstanding, any
Shares which are the subject of Options or of Stock Appreciation Rights granted
on or after September 26, 2013, shall not again be available for Awards under
the Plan, even if such Option or Stock Appreciation Right is forfeited,
terminated, expires unexercised, settled in cash or property other than Shares
or exchanged for another Award or the Shares subject to such Option or Stock
Appreciation Right can otherwise no longer be issued.

 
2.  
Section 3 of the Plan is hereby amended by adding the following subsection (d)
to the end thereof:

 
(d)  
Prohibition on Repricing.  Except for adjustments made pursuant to Section 3(c)
of the Plan, in no event may the Committee, without obtaining shareholder
approval:  (i) amend the terms of an outstanding Award to reduce the option
price of an outstanding Option or the grant price of an outstanding Stock
Appreciation Right; (ii) cancel an outstanding Option or Stock Appreciation
Right in exchange for Options or Stock Appreciation Rights with an option price
or grant price, as applicable, that is less than the option price or grant price
of the original Option or Stock Appreciation Right; (iii) cancel an outstanding
Option or Stock Appreciation Right with an option price or grant price, as
applicable, which is above the current Fair Market Value of the Shares
underlying the Option or Stock Appreciation Right in exchange for another Award,
cash or other securities; (iv) take any other action that is treated as a
“repricing” under generally accepted accounting principles; or (v) take any
other action that has the effect of “repricing” an Award, as defined under the
rules of the securities exchange or other recognized market or quotation system
on which the Shares are then listed or traded.

 
 
 
0 

--------------------------------------------------------------------------------

 
 
3.  
Section 13(b) of the Plan is hereby deleted in its entirety and the following
shall be substituted therefor:

 
 
(b)
Terms of Awards.  The term of each Award shall be for such period of months or
years from the date of its grant as may be determined by the Committee; provided
that in no event shall the term of any Option or Stock Appreciation Right exceed
a period of 10 years from the date of its grant.

 
4.  
Section 14 of the Plan is hereby amended by deleting the second sentence thereof
in its entirety.

 
5.  
Section 15(j) of the Plan is hereby deleted in its entirety and the following is
substituted therefor:
 
(j)      “Company” shall mean Worthington and its subsidiaries, direct and
indirect.  Subsidiaries of Worthington shall include (i) any entity of which
Worthington owns, directly or indirectly, 50% or more of the total combined
voting power of all classes of stock, if the entity is a corporation, or of the
capital or profits interests, if the entity is a partnership or another form of
entity and (ii) any other entity in which Worthington has a 20% or greater
direct or indirect equity interest and which is designated as a “Subsidiary” by
the Committee for purposes of this Plan; provided, however, that with respect to
any Award that is subject to Section 409A of the Code, “Company” shall mean
Worthington and its subsidiaries with whom Worthington would be considered a
single employer under Sections 414(b) and (c) of the Code, but modified as
permitted by Treasury Regulation §1.409A-1(b)(5)(iii)(E)(1).

 
6.  
The first sentence of Section 15(n) of the Plan is hereby deleted in its
entirety and the following is substituted therefor:
 
(n) “Employee” shall mean any common law employee of the Company

 
IN WITNESS WHEREOF, the Company has caused this Second Amendment to the Plan to
be executed by the Company’s duly authorized officer on June 26, 2013.
 
 

 
WORTHINGTON INDUSTRIES, INC.
 
 
By:           /s/Dale T.
Brinkman                                                            
Name:       Dale T.
Brinkman                                                                
Title:         Vice
President-Administration                                       

 
 
1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------